ACCEPTED
                                                                                                       03-14-00510-CV
                                                                                                               5141271
                                                                                            THIRD COURT OF APPEALS
                                                                                                       AUSTIN, TEXAS
                                                                                                   5/4/2015 3:04:51 PM
                                                                                                     JEFFREY D. KYLE
                                                                                                                CLERK
                               MlnrnNs, ToDD, LnoN.lnr, T.Lylon & Anlnlcn
                                           A GpNpReI PARTNERSHIP
JAMES F, MARTENS'
                                        301 CoNcnsss AVENUE, Surrs 1950        RECEIVED
                                                                                   AMANDA IN G, TAYLOR
Kplll   H.   Tooo
                                             AUSTIN, TEXAS 78701          3rd COURT   OF APPEALS
                                                                                 D¡,NrEr.ln V. AHLRICH
L¡.cY L. LEoNARD
                                                 (s12) 542-9898
                                                                              AUSTIN,ALLEGRA
                                                                                       TEXASD, HILL
Attorneys at Law                               nex(512) 542-9899          5/4/2015 3:04:51   PMat Law
                                                                                      Attorneys
*Board Certified in Tax Law                  www.textaxlaw.com              JEFFREY D. KYLE
                                                                                  Clerk
Texas Board of Legal Specialization

E-MAIL: ataylor@textaxlaw.com


                                              May   4,2ors

Via Electronic Filing
Court of Appeals, Third District of Texas
Attn: Jeffrey Kyle, Clerk
Price Daniel Sr. Building
2o9 West r4tr' Street, Room ror
Austin, Texas 787ot


             Re:      Court of Appeals Number: og-14-oo51o-Cv
                      Trial Court Number: D-r-GN-13-oo2811

                     Noah S. Bunker, Poul Carrell, Euerett Brew Houston, Jr., W.
                     Andrew Buchholz, Scott J. Leíghty, Jad L. Dsuís, ond HoIIy
                     Clause u. Tracy D. Strandhagen,


Dear Mr. Kyle:

                        that I will be out of tor¡rn from June 10 to June t4,
             Please be advised
2oLS, for personal travel. Accordingly, I respectfully request that the Court
not schedule oral argument in the above-referenced matter on June 10,
2oLS. Should you have any questions or need any additional information,
please do not hesitate to contact me. Thank you for your attention to this
matter.
Third Court of Appeals
May 4,2015
Page2


                                     Sincerely,



                                     By:
                                                  G. Taylor


AGT: san

cc     Daniel Byrne, via electronic mail
       Lessie Fitzpatrick, via electronic mail
       Christine Burgess, via electronic mail